Order entered July 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00011-CR
                                     No. 05-15-00012-CR
                                     No. 05-15-00013-CR

                           BERNARD JEROME COY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F12-53722-W, F14-70104-W, F14-70105-W

                                           ORDER
       The Court GRANTS the State’s July 15, 2015 motion to supplement record on appeal.

       We ORDER the District Clerk to file a supplemental record, within FIFTEEN (15)

DAYS from the date of this order, that contains the following items:

       1)     Pass slip signed 2/11/2014
       2)     Pass slip signed 2/28/2014
       3)     Pass slip signed 3/17/2014
       4)     Pass slip signed 4/14/2014
       5      Pass slip signed 4/22/2014
       6)     Pass slip signed on unknown date resetting trial date to 5/23/2014
       7)     Pass slip signed 5/23/2014
8)    Pass slip signed 6/6/2014
9)    Pass slip signed 6/20/2014
10)   Pass slip signed 7/15/2014
11)   Pass slip signed 8/12/2014
12)   Pass slip signed on unknown date resetting trial date to 10/31/2014
13)   Pass slip signed 10/31/2014



                                           /s/     ADA BROWN
                                                   JUSTICE